Matter of Green v Palmer (2022 NY Slip Op 04549)





Matter of Green v Palmer


2022 NY Slip Op 04549


Decided on July 13, 2022


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 13, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

COLLEEN D. DUFFY, J.P.
VALERIE BRATHWAITE NELSON
PAUL WOOTEN
JOSEPH A. ZAYAS, JJ.


2021-04896
 (Docket No. F-15882-09/19AT)

[*1]In the Matter of Duane Green, appellant,
vTameka Palmer, respondent.


George E. Reed, Jr., White Plains, NY, for appellant.
Nancy C. Nissen, White Plains, NY, for respondent.

DECISION & ORDER
In a proceeding pursuant to Family Court Act article 4, the father appeals from an order of the Family Court, Westchester County (Arlene Katz, J.), entered July 2, 2021. The order denied the father's objections to an amended order of the same court (Carol Ann Jordan, S.M.) dated March 30, 2021, which, after a hearing, dismissed his petition for a downward modification of his child support obligation without prejudice.
ORDERED that the order entered July 2, 2021, is affirmed, without costs or disbursements.
The parties have one child together. The father commenced this proceeding in October 2019 for a downward modification of his child support obligation. After a hearing, in an amended order dated March 30, 2021, the Support Magistrate dismissed the petition without prejudice. The father filed objections to the Support Magistrate's order. In an order entered July 2, 2021, the Family Court denied the father's objections. The father appeals.
"The court may modify an order of child support . . . upon a showing of a substantial change in circumstances" (Family Ct Act § 451[3][a]). Here, the Family Court correctly denied the father's objections to the Support Magistrate's order, as he did not establish a substantial change in circumstances warranting the modification (see Matter of Lopez v Campoverde, 201 AD3d 719, 720; Matter of Oelsner v Heppler, 181 AD3d 916, 917; Matter of Guevera v Villatoro, 134 AD3d 1115). The father's remaining contentions are either not properly before this Court or without merit.
DUFFY, J.P., BRATHWAITE NELSON, WOOTEN and ZAYAS, JJ., concur.
ENTER:
Maria T. Fasulo
Clerk of the Court